          Case 1:21-cr-00149-RCL Document 31 Filed 08/25/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  )
                                          )
                  Plaintiff,              )
   v.                                     )                Criminal No.: 1:21-cr-149-RCL
                                          )
JAMES HERMAN UPTMORE,                     )
                                          )
                  Defendant               )
__________________________________________)

                                             NOTICE

TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

       The defendant, by and through counsel, hereby notices that a proposed order related to the

oral motion to modify a condition of pretrial release is hereby attached.

       I hereby certify that on this date I electronically filed this motion with the Clerk of Court

using the ECF system that will notify the parties of record of this filing.

       RESPECTFULLY SUBMITTED.


                                                /s/ Christopher W. Adams
                                               Christopher W. Adams
                                               ADAMS & BISCHOFF, LLC
                                               171 Church Street
                                               Suite 360
                                               Charleston, SC 29401
                                               Tel: 843-277-0090
                                               chris@adamsbischoff.com


DATE: August 25, 2021
